UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-6664



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus

ANNIE MAE CASE,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. William B. Traxler, Jr., District
Judge. (CR-95-116, CA-96-339-6-21-AK)


Submitted:   August 15, 1996              Decided:   August 21, 1996


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Annie Mae Case, Appellant Pro Se. Beattie B. Ashmore, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's margin order denying

Appellant's "Proposed Motion to Government For Noncompliance for

Enlargement of Time." We dismiss the appeal for lack of jurisdic-

tion because the order is not appealable. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and
certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan
Corp., 337 U.S. 541 (1949). The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                2